Case 2:20-cv-00283-JRG Document 127 Filed 09/07/21 Page 1 of 3 PageID #: 3697




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 JAPAN DISPLAY INC., PANASONIC                        §
 LIQUID CRYSTAL DISPLAY CO., LTD.,                    §   C.A. NO. 2:20-cv-00283-JRG
                                                      §   [LEAD CASE]
        Plaintiffs,                                   §
                                                      §   C.A. NO. 2:20-cv-00284-JRG
 v.                                                   §   C.A. NO. 2:20-cv-00285-JRG
                                                      §   [MEMBER CASES]
 TIANMA MICROELECTRONICS CO.                          §
 LTD.,                                                §
                                                      §   JURY TRIAL DEMANDED
         Defendant.                                   §
                                                      §


                   UNOPPOSED MOTION FOR EXPEDITED BRIEFING

       Pursuant to Local Rule CV-7(e), plaintiffs Japan Display, Inc. and Panasonic Liquid

Crystal Display Co., Ltd. ( “Plaintiffs”) respectfully move the Court for expedited briefing

regarding Plaintiffs’ Opposed Motion to Amend the Docket Control Order (“Motion”) filed on

September 7, 2021. In the Motion, Plaintiffs seek a short extension to their fact and expert

discovery deadlines so that Plaintiffs can receive and analyze outstanding discovery from

defendant Tianma Microelectronics Co. Ltd. (“Defendant”) with sufficient time to incorporate

such discovery into their opening expert witness reports. An expedited briefing schedule and

limited page limits is warranted due to the narrowness of this issue and the short time remaining

before the current fact discovery deadline of September 13, 2021. Counsel for Defendant has

indicated it is not opposed to expedited briefing on this issue.

       Accordingly, Plaintiffs respectfully request the Court grant this Motion for Expedited

Briefing and order Defendant to file any response to Plaintiffs’ Opposed Motion to Amend The

Docket Control Order on or before September 10, 2021, limited to three pages.



                                                  1
US 8261778
Case 2:20-cv-00283-JRG Document 127 Filed 09/07/21 Page 2 of 3 PageID #: 3698




Dated: September 7, 2021              Respectfully submitted,


                                      /s/ Hilary L. Preston
                                      Eric J. Klein
                                      Lead Attorney
                                      Texas State Bar No. 24041258
                                      Jeffrey R. Swigart
                                      Texas Bar No. 24102553
                                      VINSON & ELKINS L.L.P.
                                      2001 Ross Avenue, Suite 3900
                                      Dallas, TX 75201
                                      Telephone: (214) 220-7700
                                      Facsimile: (214) 220-7716
                                      Email: eklein@velaw.com
                                      Email: jswigart@velaw.com

                                      Hilary L. Preston
                                      Texas State Bar No. 24062946
                                      Jeffrey T. Han
                                      Texas State Bar No. 24069870
                                      Erik Shallman
                                      Texas State Bar No. 24113474
                                      VINSON & ELKINS L.L.P.
                                      2801 Via Fortuna, Suite 100
                                      Austin, TX 78746
                                      Telephone: (512) 542-8400
                                      Facsimile: (512) 542-8612
                                      Email: hpreston@velaw.com
                                      Email: jhan@velaw.com
                                      Email: eshallman@velaw.com

                                      Abigail Lubow
                                      California State Bar No. 314396
                                      VINSON & ELKINS L.L.P.
                                      555 Mission Street, Suite 2000
                                      San Francisco, CA 94105
                                      Telephone: (415) 979-6963
                                      Facsimile: (415) 358-5770
                                      Email: alubow@velaw.com

                                      COUNSEL FOR PLAINTIFFS JAPAN
                                      DISPLAY INC. and PANASONIC LIQUID
                                      CRYSTAL DISPLAY CO., LTD.




                                      2
US 8261778
Case 2:20-cv-00283-JRG Document 127 Filed 09/07/21 Page 3 of 3 PageID #: 3699




                                  CERTIFICATE OF SERVICE

       I hereby certify that on September 7, 2021, a true and correct copy of the foregoing

document was electronically filed in compliance with Local Rule CV-5(a) and was served on all

counsel who are deemed to have consented to electronic service, per Local Rule CV-5(a)(3)..


                                                    /s/ Erik Shallman
                                                    Erik Shallman


                             CERTIFICATE OF CONFERENCE

       This is to certify that counsel have complied with the meet and confer requirement in Local

Rule CV-7(h) and that this motion is opposed. The personal conference required by the Rule was

conducted by email on September 7, 2021 between counsel for Plaintiffs (Hilary Preston) and

counsel for Defendant (James Barney, Eric Findlay, and Aidan Skoyles), and Defendant indicated

it does not oppose this motion.


                                                    /s/ Hilary L. Preston
                                                    Hilary L. Preston




                                                3
US 8261778
